Citation Nr: 0930411	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1939 to June 1945.  Service in Normandy, Northern 
France, and Rhineland is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

In September 2003, the Veteran filed a claim of entitlement 
to service connection for a seizure disorder.  The Veteran's 
claim was denied in the November 2004 rating decision.  The 
Veteran disagreed with that denial and initiated an appeal by 
filing a timely substantive appeal [VA Form 9] in February 
2006.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.
At the Board hearing, the Veteran's representative made a 
motion to advance this case on the Board's docket, which was 
granted. See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2008).  

In January 2009, the claim was remanded by the Board for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a March 2009 
supplemental statement of the case (SSOC).  

In May 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  
The requested opinion has been provided and has been 
associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the Veteran and his 
representative.  The Veteran was afforded 60 days to provide 
additional argument or evidence.  Neither the Veteran nor his 
representative has submitted any additional argument or 
evidence in response.  


FINDING OF FACT

The competent medical evidence of record supports a 
conclusion that the Veteran's currently diagnosed seizure 
disorder is unrelated to his military service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112. 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
seizure disorder, which he contends is due to his military 
service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

In January 2009, the Board remanded the case and ordered VBA 
to schedule the Veteran for an examination to determine the 
current nature and etiology of his alleged seizure disorder.  
The Veteran's claim was then to be readjudicated.  

A VA examination was performed in January 2009.  The claim 
was readjudicated via the March 2009 SSOC.  Thus, the Board's 
remand instructions were complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated October 
2003.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the October 2003 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The October 2003 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

A March 2006 VCAA letter specifically requested:  "If you 
have any information or evidence that you have not previously 
told us about or given to us, and this information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until March 2006, 
years after the November 2004 RO decision that is the subject 
of this appeal.  Crucially, the Veteran's claim was 
readjudicated in the March 2009 SSOC, after he was provided 
with the opportunity to submit additional evidence and 
argument in support of his claim and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess decision 
in the March 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in the March 2009 SSOC, following the 
issuance of the March 2006 letter.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's statements and VA and private treatment records.  

As indicated above, the Veteran was recently afforded a VHA 
opinion in May 2009.  The report of the VHA opinion reflects 
that the examiner thoroughly reviewed the Veteran's past 
medical history, documented his current medical conditions, 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VHA opinion is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

In March 2004 the RO attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC).  However, the RO was notified that the 
Veteran's service treatment records were destroyed in a fire 
at that facility.  The RO made a formal finding of 
unavailability of the service treatment records in October 
2004.  The Veteran was notified of this finding in an October 
2004 letter.  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim being decided herein, including 
efforts to obtain service treatment records that were 
apparently destroyed in the NPRC fire.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  In light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  So it 
is in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and, as indicated above, he 
testified at a personal hearing before the undersigned 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.



Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including epilepsies, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1137 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

The Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).



Analysis

Initial matter - the missing service treatment records

As has been explained above, the Veteran's service treatment 
records were lost in a July 1973 fire at the NPRC.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as will be discussed below, the Veteran is a 
veteran of combat, so in-service injury is presumed.  The 
crucial element here is medical nexus, which manifestly could 
not be established by service treatment records.

Discussion

The Veteran asserts entitlement to service connection for a 
seizure disorder, which he contends is due to his military 
service.
As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.
With respect to Hickson element (1), current disability, 
there is inconsistent medical evidence as to whether the 
Veteran in fact currently suffers from a seizure disorder.  
See, e.g., the December 2003 VA examination report and the 
private treatment records dated June 2000 and March 1999.  
However, the May 2009 VHA reviewer, Dr. L.W., reviewed the 
Veteran's entire medical history and concluded that "it is 
as likely as not that the Veteran has a seizure disorder."  
This opinion is consistent with that of the January 2009 VA 
examiner, who diagnosed the Veteran with a seizure disorder.  
Accordingly, Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
and in-service injury.

With respect to in-service disease, the Veteran testified 
that he began experiencing seizures while in military 
service.  See the August 2008 Board hearing transcript, pg. 
3.  

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  For 
reasons discussed immediately below, the Board finds the 
Veteran's report of in-service seizures to be lacking in 
credibility and probative value in light of all of the 
evidence of record.

As discussed above, the Veteran's service treatment records 
are missing.  However, there is nothing in the remainder of 
the record which suggests that the Veteran was diagnosed with 
a seizure disorder until decades after service.  Critically, 
he was not diagnosed with a seizure disorder until March 
1996, more than fifty years after his separation from 
service.  Crucially, at the time of his diagnosis the Veteran 
specifically indicated that he had been suffering from 
seizures only for the preceding two years.  See the 
Diagnostic Clinic of San Antonio treatment record dated March 
1996.  This date of onset is consistent with the testimony of 
the Veteran's spouse, M.H., who indicated that she first 
noticed her husband experiencing "episodes" in which he 
would sweat and smack his lips in the early 1990's.  See the 
August 2008 Board hearing transcript, pgs. 10-11.  

In short, the Board finds the Veteran's recent statements 
concerning the in-service on-set of his seizure disorder to 
be lacking credibility as these statements are inconsistent 
with the other evidence of record, including the March 1996 
private treatment record and the testimony of the Veteran's 
own spouse.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]; see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].

For these reasons, the Board finds no credible, probative 
evidence of in-service disease, to include during the 
presumptive one year period after service.  As such, Hickson 
element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran's DD-214 
demonstrates that he was a combat medic and served in 
military campaigns in Normandy, Northern France, and 
Rhineland.  Moreover, the Veteran testified that while under 
combat conditions he suffered extreme noise exposure, 
including impact/impulse injuries.  See the August 2008 Board 
hearing transcript, pgs. 3-6.  The Board has no reason to 
disbelieve the Veteran's statements concerning in-service 
injury, as they are consistent with his military record.  See 
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2008).  
The Board additionally notes that the Veteran is currently 
service connected for bilateral hearing loss and tinnitus as 
a result of in-service noise exposure.  Accordingly, Hickson 
element (2) is satisfied.  

Turning to crucial Hickson element (3), the competent medical 
evidence of record indicates that the Veteran's currently 
diagnosed seizure disorder is not related to his in-service 
noise exposure including impact/impulse injuries.  
Specifically, in his May 2009 opinion, VHA reviewer concluded 
that "I would have no supportive evidence to suggest that 
this Veteran's current diagnosis of seizure disorder is due 
to military service as it would relate to combat exposure to 
explosions."  
In rendering his opinion, the VHA reviewer explained that 
there was "no documentation of medical treatment for 
seizures or traumatic brain injury and . . . no supportive 
records from fellow soldiers, and specifically, one record 
from a treating physician [who] indicates in the medical 
record in 199[6] that his seizures had started two years 
prior to that time."   

The May 2009 VHA opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the May 2009 VHA reviewer's opinion 
appears to be consistent with the Veteran's medical history, 
which is absent any indication of a seizure disorder until 
March 1996.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the May 2009 VHA reviewer.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

The only other medical opinion of record as to the issue of 
medical nexus, is that of the January 2009 VA examiner, who 
indicated that "[c]ertainly if the [Veteran] was having 
partial complex seizures they may have been occurring many 
years before but to state whether it was related to anything 
that occurred in the military would be mere speculation."  
Clearly, this opinion is speculative.  The Court has held 
that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].  Due to the overall speculative nature of 
the January 2009 VA opinion, the Board finds it should be 
accorded no weight of probative value as to the issue of 
medical nexus.  

To the extent that the Veteran, his spouse, or his 
representative is contending that the currently diagnosed 
seizure disorder is related to the Veteran's military 
service, none is competent to comment on medical matters such 
as etiology.  The Board notes that the Veteran was a medic 
while in military service and he thus received some 
rudimentary medical training over fifty years ago.  It 
appears, however, that the Veteran has had no subsequent 
medical training, nor has he been employed in any medical 
capacity.  Based on this history, the Board finds that he 
Veteran is not competent to render a medical opinion 
pertaining to the etiology of his irritable seizure disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

The Board again notes that the provisions of 38 U.S.C.A. § 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  See Wade v. West, 11 Vet. 
App. 302, 305 (1999), as well as Libertine, Gregory and 
Kessel, all supra.  Moreover, as noted immediately above, the 
VHA reviewer's opinion is consistent with the objective 
medical evidence of record or, specifically, the lack of 
seizure symptomatology for decades after the Veteran's 
separation from service.  

The Veteran appears to be contending that he has had a 
seizure disorder continually since service.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence of a 
seizure disorder is required to sustain a service connection 
claim based upon continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran suffered from 
a seizure disorder until at least 1994, over fifty years 
after his June 1945 discharge from service.  Thus, continuity 
of symptomatology has not been demonstrated.  See Maxson, 
supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a seizure disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


